DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and are allowed.

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US10095228 ("Kuffner"), US20170291543 ("Goldman") and US6957128 ("Ito").
	The following is the Examiner's statement of reasons for allowance:
	Kuffner discloses improving vigilance and readiness of an operator in a vehicle that includes an augmented reality (AR) display. In one embodiment, a method includes computing an engagement level of the operator to characterize an extent of vigilance decrement and readiness presently exhibited by the operator relative to operating characteristics of the vehicle including an external environment around the vehicle and at least semi-autonomous operation of the vehicle. The method includes dynamically rendering, on the AR display, graphical elements by varying visual characteristics of the at least one graphical element as a function of the engagement level and based, at least in part, on sensor data about the external environment. Dynamically rendering the at least one graphical element improves the at least semi-autonomous operation of the vehicle through inducing vigilance and readiness within the operator with respect to the operating characteristics.
	Goldman discloses a context-aware alert system including a hardware-based processing unit and a non-transitory computer-readable storage device. The storage device includes a deliberation module configured to, when executed by the hardware-based processing unit, determine a customized alert notification for use in notifying a system user of the alert condition. The notification is determined based on alert-condition input data and context-input data. The technology also includes the storage device, separately, and methods of using the system or the device are also described.
	Ito discloses a vehicle system in which, if multiple pieces of information arrive at and/or are generated in a vehicle at the same time, the system optimizes selection of information to be communicated, selection of information communicating means, selection of information communication style and selection of various parameters such as communication timing, according to priority order given integrally to the multiple pieces of information, so as to communicate the multiple pieces of information to a vehicle driver effectively. Further, it communicates information effectively using appropriate resources corresponding to a parameter selected by this optimization.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 11. The prior art does generally discuss key elements related to the claimed invention, including a processing device including an input module having a first processor configured to receive measurement data from one or more sensors, the measurement data related to features of the user; a prompt design module having a second processor configured to, in response to receiving an instruction to output a requested prompt to the user, perform: determining a user state based on the measurement data; determining an activity state based on the measurement data and the user state; determining a level of urgency associated with the requested prompt; identifying a base prompt based on the requested prompt, the base prompt stored in a data structure, the data structure including a plurality of stored base prompts, each stored base prompt related in the data structure to one or more stored user states and one or more stored activity states; customizing the identified base prompt based on the user state and the activity state to generate a customized prompt, wherein customizing includes selecting a stored user state related to the identified base prompt based on the determined user state, selecting a stored activity state related to the selected stored user state, and selecting a stored customized prompt related to the selected stored activity state. However, the claimed invention also recites aspects regarding each stored base prompt related to a plurality of stored customized prompts configured to present a message to the user, the plurality of stored customized prompts including at least one full format prompt having a full version of the message and at least one short format prompt having a short version of the message; wherein the selected stored customized prompt is a full format prompt based on the level of urgency being lower than a reference level, and the selected stored customized prompt is a short format prompt based on the level of urgency being equal to or higher than the reference level; and outputting the selected stored customized prompt to the user. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663